Exhibit 10.6

BARNES GROUP INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

as amended and restated on December 31, 2008

Section 1: Establishment of Plan

The Barnes Group Inc. Directors’ Deferred Compensation Plan (the “Plan”)
provides a means whereby non-employee Directors of the Company may defer receipt
of all or a portion of the compensation they earn in their capacity as a
Director of the Company. The Plan was originally effective December 1, 1987, and
was amended and restated effective July 19, 1996. In accordance with Treasury
Regulation section 1.409A-1(i), the Plan was further amended on December 31,
2007 to adopt an alternative method of identifying the service providers who
will be subject to the six-month delay imposed by Section 409A(a)(2)(B)(i) of
the Code, and to adopt January 1 as the “specified employee effective date”
within the meaning of Treasury Regulation section 1.409A-1(i)(4). The Plan was
further amended and restated on December 31, 2008 to reflect Section 409A of the
Code and the Treasury Regulations and official guidance thereunder. If and to
the extent that any Compensation deferred by a Participant before December 31,
2008 under the Plan as in effect before its amendment and restatement on
December 31, 2008, and earnings on such deferred Compensation (including
earnings that accrued before or that accrue after December 31, 2008), are
“grandfathered” from Section 409A of the Code (i.e., are compensation to which
Section 409A of the Code does not apply, according to Treasury Regulation
section 1.409A-6), then on and after December 31, 2008 such deferred
Compensation and earnings shall continue to be determined in accordance with,
and be governed exclusively by, the provisions of the Plan as in effect before
its amendment and restatement on December 31, 2008. Any Compensation deferred by
a Participant before December 31, 2008 under the Plan as in effect before its
amendment and restatement on December 31, 2008, and earnings on such deferred
Compensation, that are not “grandfathered” from Section 409A of the Code, and
any Compensation deferred by a Participant under the Plan on or after
December 31, 2008, and earnings on such deferred Compensation, shall be
determined in accordance with, and be governed exclusively by, the provisions of
the Plan as amended and restated on December 31, 2008, which are set forth
herein. For the avoidance of doubt, (a) any “non-grandfathered” amounts that are
credited to a Participant’s Deferred Compensation Accounts immediately after the
amendment and restatement of the Plan on December 31, 2008 shall be equal to the
“non-grandfathered” amounts that were credited to the Participant’s Deferred
Compensation Accounts immediately before the amendment and restatement of the
Plan on December 31, 2008, and (b) on and after December 31, 2008 no
“non-grandfathered” amounts shall be payable under, or may be deferred under,
the provisions of the Plan as in effect before its amendment and restatement on
December 31, 2008.

The Plan as amended and restated on December 31, 2008 is effective on that date.
However, any provision of the Plan to the contrary notwithstanding, if any
provision of the Plan as so amended and restated would change the time or form
of payment of any amount

 

1



--------------------------------------------------------------------------------

that is payable under the Plan, such provision shall “apply only to amounts that
would not otherwise be payable in 2008” within the meaning of paragraph .02 of
§3 of Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and
shall be administered, interpreted and construed accordingly.

Section 2: Definitions

When used in this Plan, the following terms shall have the definitions set forth
in this section:

 

2.0 “Beneficiary” means the beneficiary designated by a Participant most
recently on an election form filed under the Plan before his or her death or, if
no such beneficiary has been designated or if the beneficiary designated by the
Participant most recently before his or her death does not survive the
Participant on the payment date in question, the “Beneficiary” means the
Participant’s estate.

 

2.1 “Board of Directors” shall mean the Board of Directors of Barnes Group Inc.

 

2.2 “Code” means the Internal Revenue Code of 1986 as amended and in effect from
time to time.

 

2.3 “Common Stock” shall mean the common stock, par value $0.01 per share, of
the Company.

 

2.4 “Common Stock Unit” shall mean a unit representing one share of Common
Stock.

 

2.5 “Company” shall mean Barnes Group Inc.

 

2.6 “Compensation” shall mean retainer fees earned for service as a Director of
the Company, and meeting attendance fees earned for attending meetings of the
Board of Directors or any of its committees. For years before 2006 only,
“Compensation” also shall mean amounts payable to a Director pursuant to
Section 5 of the Barnes Group Inc. Non-Employee Director Deferred Stock Plan.

 

2.7 “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors.

 

2.8 “Deferred Compensation Accounts” shall mean, collectively, the Deferred
Compensation Interest-Bearing Account and the Deferred Compensation Phantom
Stock Account.

 

2.9 “Deferred Compensation Interest-Bearing Account” shall mean the bookkeeping
account which is credited with deferred Compensation pursuant to Section 4.

 

2



--------------------------------------------------------------------------------

2.10 “Deferred Compensation Phantom Stock Account” shall mean the bookkeeping
account which is credited with deferred Compensation pursuant to Section 5.

 

2.11 “Director” shall mean a member of the Board of Directors who is not
employed by the Company.

 

2.12 “Fair Market Value” on a specified day shall mean the closing price of the
Common Stock as reported on the New York Stock Exchange, or if no sale of the
Common Stock was so reported on that date, on the next preceding day on which
there was such a sale.

 

2.13 “Participant” shall mean a Director who elects to defer Compensation under
the Plan pursuant to the procedures set forth in Section 3.

 

2.14 “Retirement” shall mean the date on which a Director has a Separation from
Service for any reason whatsoever.

 

2.15 “Separation from Service” shall mean a “separation from service with the
service recipient” within the meaning of Treasury Regulation section
1.409A-1(h)(2)(i), where the “service recipient” means Barnes Group Inc. and all
corporations and trades or businesses with which Barnes Group Inc. would be
considered a single employer under Section 414(b) or Section 414(c) of the Code
(as determined in accordance with the first sentence of Treasury Regulation
section 1.409A-1(h)(3)).

Section 3: Participation in the Plan

 

3.1

On or before December 31 of any calendar year, a Director may elect to defer all
or a specified percentage of the Compensation for services to be performed in
the succeeding calendar year that, but for such election, would be paid in the
succeeding calendar year or thereafter. Such election shall be made by filing an
election form with the Secretary of the Company in substantially the form
attached hereto as Exhibit A. Any such election shall become irrevocable at 5:00
P.M. on December 31 of the calendar year in which it is filed, with respect to
the Participant’s Compensation for services to be performed in the succeeding
calendar year. Any such election to defer shall also apply to (and be
irrevocable with respect to) Compensation for services to be performed in
succeeding calendar years except for calendar years that follow the calendar
year in which the Participant files a new election in substantially the form
attached hereto as Exhibit A or a written revocation of the election with the
Secretary of the Company in accordance with the Plan, which new election or
written revocation becomes irrevocable pursuant to this Section 3.1. Any such
new election or written revocation of an election (i) shall become irrevocable
at 5:00 P.M. on December 31 of the calendar year in which it is filed, with
respect to Compensation for services to be performed in the succeeding calendar
year, and (ii) shall not apply to Compensation for services performed in the
calendar year in which such new election or written revocation of an election is

 

3



--------------------------------------------------------------------------------

 

filed with the Secretary of the Company or in any earlier calendar year or to
any earnings on any such Compensation. Any election referred to in this
Section 3.1 may be changed or revoked before it becomes irrevocable. Any such
written revocation of an election shall be made by filing a notice with the
Secretary of the Company in such form as the Secretary may prescribe, and may
itself be revoked by the same means before it becomes irrevocable. Whether
Compensation is for services performed in a year shall be determined in
accordance with Treasury Regulation section 1.409A-2, including without
limitation Treasury Regulation section 1.409A-2(a)(13).

 

3.2 In the case of the first year in which a Director becomes a member of the
Board of Directors, the Director may make an initial deferral election within 30
days after the date the Director becomes a member of the Board of Directors,
with respect to Compensation to be paid for services to be performed after the
election. Such election shall be made by filing an election form with the
Secretary of the Company in substantially the form attached hereto as Exhibit B.
Any such election shall become irrevocable on the date during such 30 day period
on which it is filed with the Secretary of the Company, with respect to
Compensation to be paid in the same calendar year or thereafter for services to
be performed in such calendar year and after the election. At 5:00 P.M. on
December 31 of such calendar year and of each calendar year thereafter, such
election to defer shall also apply to (and become irrevocable with respect to)
Compensation for services to be performed in the succeeding calendar year unless
(a) on or before the December 31 in question the Participant files a new
election or a written revocation of the election with the Secretary of the
Company in accordance with the Plan, and (b) such new election or written
revocation becomes irrevocable pursuant to the next sentence. Any such new
election or written revocation of an election (i) shall become irrevocable at
5:00 P.M. on December 31 of the calendar year in which it is filed with the
Secretary of the Company, with respect to Compensation for services to be
performed in the succeeding calendar year, and (ii) shall not apply to
Compensation for services performed in the calendar year in which such new
election or written revocation of an election is filed with the Secretary of the
Company or in any earlier calendar year or to any earnings on any such
Compensation. Any such new election shall be made by filing an election form
with the Secretary of the Company in substantially the form attached hereto as
Exhibit A, and may be changed or revoked before it becomes irrevocable in
accordance with the preceding sentence. Any such written revocation of an
election shall be made by filing a notice with the Secretary of the Company in
such form as the Secretary may prescribe, and may itself be revoked by the same
means before it becomes irrevocable.

 

3.3 At the time a Director elects to defer Compensation under the Plan, such
Director may elect that deferred Compensation be credited to either (a) the
Deferred Compensation Interest-Bearing Account, (b) the Deferred Compensation
Phantom Stock Account, or (c) a combination of the foregoing. In the absence of
an effective election to the contrary, Compensation that is deferred under the
Plan shall be credited to the Deferred Compensation Phantom Stock Account.

 

4



--------------------------------------------------------------------------------

3.4

  (a)   Effective as of January 1 of any year, a Participant may (i) increase or
decrease the amount of future deferred Compensation; (ii) allocate such future
deferred Compensation between the Deferred Compensation Accounts; (iii) change
the allocation of amounts previously deferred between the Deferred Compensation
Accounts; and/or (iv) elect to change the form (i.e., lump sum or installments)
in which any future deferred Compensation will be paid. For the avoidance of
doubt, any election to change the form in which any future deferred Compensation
will be paid will apply only to Compensation for services to be performed in
calendar years subsequent to the calendar year in which the election is made,
and will not change the form of payment of any deferred Compensation for
services that are performed in the calendar year in which the election is made
or in any earlier calendar year or the form of payment of any earnings on any
such deferred Compensation.



 

  (b) Any election to increase or decrease the amount of future deferred
Compensation, or to allocate such future deferred Compensation between the
Deferred Compensation Accounts, and any election to change the form in which any
future Deferred Compensation will be paid, shall be made by filing a new
election form in accordance with the rules set forth in Section 3.1. For the
avoidance of doubt, any such election must be filed with the Secretary by 5:00
P.M. on the December 31 that precedes the January 1 on which it is to become
effective.

 

  (c)

A Participant wishing to change the allocation of his account balance between
the Deferred Compensation Accounts must file an instruction form with the
Secretary of the Company in substantially the form attached hereto as Exhibit C
no later than 5:00 P.M. on the December 31 immediately preceding the January 1
effective date. Any such change in allocation instructions shall become
irrevocable at 5:00 P.M. on the December 31 prior to the January 1 effective
date, with respect to the allocation during the calendar year commencing on such
January 1 of the Participant’s account balance as of the close of business on
such December 31. Such account balance shall continue to be allocated in
accordance with the change instructions until the calendar year that follows the
calendar year in which the Participant files new allocation instructions with
the Secretary of the Company in accordance with this Section 3.4(c), which new
allocation instructions become irrevocable pursuant to the next sentence. Any
such new allocation instructions shall become irrevocable at 5:00 P.M. on
December 31 of the calendar year in which the new allocation instructions are
filed with the Secretary of the Company, shall apply during the succeeding
calendar year to the Participant’s account balance as of the close

 

5



--------------------------------------------------------------------------------

 

of business on the December 31 on which they became irrevocable, and shall also
apply during succeeding calendar years in accordance with the preceding sentence
of this Section 3.4(c). Any change in allocation instructions referred to in
this Section 3.4(c) may be changed or revoked before they become irrevocable in
accordance with the preceding provisions of this Section 3.4(c). No change in
allocation instructions may change the time or form of payment of any amount
deferred under the Plan.

 

3.5 The foregoing provisions of this Section 3 shall be administered,
interpreted and construed in accordance with the applicable provisions of
Treasury Regulation section 1.409A-2(a).

Section 4: Deferred Compensation Interest-Bearing Account

 

4.1 The Company shall establish a bookkeeping account on behalf of each
Participant who elects to defer Compensation to the Deferred Compensation
Interest-Bearing Account. This account shall be credited with an amount equal to
that portion of the Participant’s deferred Compensation that the Participant
elects to defer under this Section 4 at such times as the Compensation subject
to such deferral would otherwise have been paid. The Company shall not be
required to segregate or earmark assets with respect to such account and
Participants shall have no interest in any specific asset as a result of the
creation of such account.

 

4.2 Interest will be credited quarterly on the unpaid amount standing to any
Participant’s credit in the Deferred Compensation Interest-Bearing Account at
the end of each quarter. The interest rate shall be the rate of interest for
prime commercial loans of 90-day maturities charged by Bank of America, N.A. on
the first business day of such quarter.

Section 5: Deferred Compensation Phantom Stock Account

 

5.1 The Company shall establish a bookkeeping account on behalf of each
Participant who elects to defer Compensation to the Deferred Compensation
Phantom Stock Account. At such times as the Compensation subject to such
deferral would otherwise have been paid, the Deferred Compensation Phantom Stock
Account shall be credited with a number of Common Stock Units (including
fractional Common Stock Units) equal to (a) that portion of the Participant’s
Deferred Compensation that the Participant elects to defer under this Section 5,
divided by (b) the Fair Market Value of the Common Stock on the date such
Compensation would otherwise have been paid. The Company shall not be required
to segregate or earmark Common Stock with respect to such account and
Participants shall have no interest in any specific asset as a result of the
creation of such account.

 

5.2

Each Common Stock Unit shall be credited with dividend equivalents based on the
value of any dividends which would have been paid to the Participant if he or
she

 

6



--------------------------------------------------------------------------------

 

had owned a number of shares of Common Stock equal to the number of his or her
Common Stock Units. Such dividend equivalents shall be converted into additional
Common Stock Units for the Participant based upon the Fair Market Value of
shares of Common Stock on the date on which such dividend is paid.

 

5.3 In the event of any recapitalization, merger, consolidation, stock split or
other significant corporate event affecting the Common Stock, the Common Stock
Units credited to a Participant’s Deferred Compensation Phantom Stock Account
shall be equitably adjusted to reflect such event. No adjustment may be made
pursuant to this Section 5.3 that would prevent any amount payable hereunder
from being “objectively determinable” within the meaning of Treasury Regulation
section 1.409A-3(i)(1).

 

5.4 Payments from the Deferred Compensation Phantom Stock Account shall be made
only in cash, and only in accordance with Section 6 hereof.

Section 6: Payments

 

6.1 Payments from the amount standing to the Participant’s credit in his or her
Deferred Compensation Accounts shall be made due to the first to occur of the
Participant’s Retirement or the death of the Participant. If the first to occur
is the Participant’s Retirement, payments shall begin on the first day of the
month following the Participant’s Retirement; provided, however, that if
Retirement occurs prior to the Participant’s 60th birthday, said payments shall
commence on the first day of the month following the Participant’s 60th
birthday. In the event of the death of a Participant while he or she is a
Director, then notwithstanding the foregoing provisions of this Section 6.1
payment shall be made in accordance with Section 6.4.

 

6.2

Subject to Section 6.3 hereof, payments due to Retirement shall be made in a
lump sum or in 60 or 120 monthly installments or in 5 or 10 annual installments,
as elected by the Participant in the election form pursuant to which the
Compensation in question was deferred. In the absence of an effective election
to the contrary, payment due to Retirement shall be made in a lump sum. Where
monthly or annual installments were elected, (a) such installments shall be paid
at monthly or annual intervals after the initial payment date determined in
accordance with Section 6.1, and (b) the amount of any installment shall be
determined by dividing the amount credited to the Participant in respect of the
Compensation in question as of the day before the installment is to be paid
(including any appreciation or depreciation on such Compensation in the Deferred
Compensation Interest-Bearing Account and the Deferred Compensation Phantom
Stock Account, as applicable), by the number of installments remaining to be
paid as of that same day. For example, if as of the day before an installment is
to be paid the amount credited to the Participant is $5,000, and 5 installments
remain to be paid as of that day, the amount of the installment to be paid on
the next day is $1,000. If at Retirement a Participant who

 

7



--------------------------------------------------------------------------------

 

elected installment payments has amounts credited to the Deferred Compensation
Interest-Bearing Account and the Deferred Compensation Phantom Stock Account,
such installments shall be paid in proportionate amounts simultaneously from
both such accounts. For example, if the amount of an installment to be paid is
$1,000, and 75% of the amount credited to the Participant in respect of the
Compensation in question is credited to the Deferred Compensation
Interest-Bearing Account and 25% is credited to the Deferred Compensation
Phantom Stock Account, then the Participant shall be paid $750 of the
installment from the Deferred Compensation Interest-Bearing Account and $250
from the Deferred Compensation Phantom Stock Account. Amounts paid which relate
to a Participant’s Deferred Compensation Phantom Stock Account shall be based
upon the Fair Market Value of the Common Stock on the date preceding the date of
payment.

 

6.3 If a Participant dies after Retirement and prior to receiving payment of the
full amount credited to his or her Deferred Compensation Accounts, then,
notwithstanding the Participant’s election pursuant to Section 6.2, any
installments that would have been paid to the Participant in the calendar year
in which death occurs if the Participant had lived shall be paid to the
Participant’s Beneficiary at the time or times they would have been paid to the
Participant, and the remaining balance shall be paid to the Beneficiary in a
lump sum on a date in January of the calendar year following the calendar year
in which the death of the Participant occurred, which date shall be determined
by the Compensation Committee. The amount of such lump sum payment shall be
based on the value of the deceased Participant’s Deferred Compensation Accounts
on the day preceding the payment date.

 

6.4 In the event of the death of a Participant while he or she is a Director,
the Participant’s Deferred Compensation Accounts shall be paid to the
Participant’s Beneficiary in a lump sum on a date in the calendar year following
the calendar year in which the death of the Participant occurred, which date
shall be determined by the Compensation Committee. The amount of such lump sum
payment shall be based on the value of the deceased Participant’s Deferred
Compensation Accounts on the day preceding the payment date.

Section 7: Administration/Amendment

 

7.1 This Plan shall be administered by the Compensation Committee, whose
interpretation of the Plan shall be binding on the Participants.

 

7.2 This Plan may be amended or terminated by the Board of Directors at any
time; provided, however, that no such amendment or termination shall reduce or
cancel any amount standing to a Participant’s credit in the Deferred
Compensation Accounts prior to the effective date of such amendment or
termination, and, provided further, that no such amendment or termination may
accelerate or defer compensation except as permitted by Section 409A of the
Code.

 

8



--------------------------------------------------------------------------------

Section 8: Section 409A Provisions

 

8.1 Notwithstanding any provision of this Plan to the contrary, (a) no
“distributions” (within the meaning of Treasury Regulation section
1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section 409A of
the Code may be made pursuant to this Plan to a “specified employee” (within the
meaning of Treasury Regulation section 1.409A-1(i)) (“Specified Employee”) due
to a Separation from Service before the date that is six months after the date
of such Specified Employee’s Separation from Service (or, if earlier than the
end of the six month period, the date of his or her death); and (b) any
distribution that, but for the preceding clause (a), would be made before the
date that is six months after the date of the Specified Employee’s Separation
from Service shall be paid on the first day of the seventh month following the
date of his or her Separation from Service (or, if earlier, within 14 days after
the date of his or her death). For the avoidance of doubt, the preceding
sentence shall apply to any amount or benefit (and only to any amount or
benefit) to be paid or provided pursuant to this Plan to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and shall
not apply to any amount or benefit to be paid or provided pursuant to this Plan
if and to the extent that such amount or benefit is not subject to Section 409A
of the Code for any reason.

 

8.2

If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this Plan (a
“Plan Participant”), is in Salary Grade 20 or above or meets the requirements of
Code Section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code Section 416(i)(5)), then the Plan
Participant shall be treated as a Specified Employee for purposes of Section 8.1
above for the entire 12-month period beginning on the “specified employee
effective date”, which shall be the January 1 that immediately follows such
specified employee identification date, unless the Board of Directors or the
Compensation Committee at any time prescribes a different method of identifying
service providers who will be subject to the six month delay required by
Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in accordance with
Treasury Regulation section 1.409A-1(i) or the transition rules and official
guidance under Code Section 409A (a “Different Identification Method”) or elects
a different specified employee identification date or specified employee
effective date or makes any other election that may be made in accordance with
Treasury Regulation section 1.409A-1(i) or the transition rules and official
guidance under Code Section 409A (a “Different Election”), in which case whether
the Plan Participant shall be treated as a Specified Employee shall be
determined in accordance with any such Different Identification Method so
prescribed and any such Different Election so made by the Board of Directors or
the Compensation Committee. By participating or continuing to participate in
this Plan or accepting any legally binding right under

 

9



--------------------------------------------------------------------------------

 

this Plan, the Plan Participant irrevocably (a) consents to any such Different
Identification Method that the Board of Directors or Compensation Committee may
prescribe at any time and any such Different Election that the Board of
Directors or Compensation Committee may make at any time for purposes of
identifying the service providers who will be subject to the Six Month Delay
with respect to payments under this Plan, and (b) agrees that the Plan
Participant’s consent to any such Different Identification Method or Different
Election shall be as effective as if such Different Identification Method or
Different Election were fully set forth herein, and (c) waives any right he or
she may have to consent to the Different Identification Method or Different
Election in question if for any reason the Plan Participant’s consent to such
Different Identification Method or Different Election is not legally effective.

 

8.3 Any compensation that may be paid pursuant to this Plan is intended to
comply with Section 409A of the Code, so that none of such compensation will be
includible in any Plan Participant’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code. This Plan shall be administered, interpreted
and construed to carry out such intention, and any provision of this Plan that
cannot be so administered, interpreted and construed shall to that extent be
disregarded. However, the Company does not represent, warrant or guarantee that
any compensation that may be paid or provided pursuant to this Plan will not be
includible in any Plan Participant’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code, nor does the Company make any other
representation, warranty or guaranty to any Plan Participant as to the tax
consequences of this Plan or of participation in this Plan.

***

 

10